Citation Nr: 0947865	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


 

Entitlement to service connection for bronchiectasis, to 
include as due to herbicide exposure.

(The issue of entitlement to service connection for squamous 
cell carcinoma of the left tonsil and tongue base, including 
as due to herbicide exposure, is addressed in a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for bronchiectasis.

The Veteran appeared at the RO and testified at a 
videoconference personal hearing in January 2008 before the 
undersigned Veterans Law Judge in Washington, DC. A 
transcript of the hearing has been added to the record.  The 
Veteran's attorney was not present at the videoconference 
hearing; however, a November 2007 letter reflects that she is 
still representing the Veteran, even though the Veteran would 
appear without her representation at the personal hearing.  
Although it appears from the hearing transcript that the 
Veteran indicated to the Board that he was "unrepresented" on 
the issue of service connection for bronchiectasis (p.2 of 
transcript), he is in fact represented by his attorney, 
Virginia A. Girard-Brady.  There is an unrevoked and 
unlimited power of attorney appointing the attorney as 
representative (VA Form 21-22a) dated in May 2006; in a 
November 2006 letter, the attorney entered a substantive 
appeal for the Veteran on the issue of service connection for 
bronchiectasis; and the attorney has subsequently submitted a 
letter in May 2007 indicating that she is representing the 
Veteran on the issue of service connection for 
bronchiectasis, and a November 2007 letter reflecting 
representation of the Veteran; and the attorney's 
representation or power of attorney has not been revoked.

This case was remanded in May 2008 for additional 
development; it is again before the Board for further 
appellate review.


FINDING OF FACT

There is no competent medical evidence linking the Veteran's 
bronchiectasis directly to service or to exposure to 
herbicides.


CONCLUSION OF LAW

The Veteran's bronchiectasis was neither occurred in nor was 
aggravated by service, nor may it be presumed to have been so 
incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant on November 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until July 2008, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's hearing testimony and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in January 2009.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Board notes that, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

The Veteran contends that he has bronchiectasis that is 
related to exposure to herbicides (Agent Orange) in service.  
The evidence shows that the Veteran had active duty service 
in the Republic of Vietnam; therefore, he is presumed to have 
been exposed to herbicides during his active duty service 
while in Vietnam.  In his April 2006 notice of disagreement, 
the Veteran also contended that his lung problems have been 
continuous since his in-service chest wound.  He testified 
that he diagnosed with bronchiectasis two to three years 
before his hearing.

Service treatment records are negative for evidence of 
bronchiectasis.  In September 1970, while the Veteran was 
serving in Vietnam, his right lung was injured by shrapnel 
wound, for which he underwent a closed tube right chest 
thoracotomy.  Chest X-ray revealed marked opacity of the 
right pulmonary base and blunting of the costophrenic anglis 
with pleural effusion.  The Veteran underwent a thoracentesis 
in September 1970.  Repeat chest X- rays revealed a large 
(loculated) pleural effusion present on the right side, which 
became progressively smaller.  The resulting relevant 
diagnoses in October 1970 were fragment wound to the chest, 
and loculated right hemopneumothorax.  The Veteran's 
separation Report of Medical History shows that he reported 
that his right lung was injured by shrapnel in September 
1970.  His separation Report of Medical Examination shows 
that this lungs and chest were normal.  There were no 
indications of any diagnosis of or treatment for a lung 
disorder.  

A November 1971 VA examination report shows that the Veteran 
had scars on his chest as a residual of his shrapnel wounds 
and thoracotomy drainage.  A March 1980 VA examination report 
reflects that the Veteran had an in-service shrapnel wound to 
his chest which was complicated by a loculated 
hemopneumothorax which did not require open drainage and did 
not require a decortication.  The Veteran had no current 
complaints about his wound to his right thorax.  The examiner 
reported that the Veteran had scars on his chest, and that 
there was a lag evident on deep inspiration.  A September 
2002 VA respiratory diseases examination report reflected 
that the Veteran had continued problems with dysphagia and 
aspiration pneumonia.  The examiner linked his dysphagia to 
his recent treatment for tonsil and tongue cancer.  The 
examiner did not diagnose bronchiectasis.  

A March 2005 letter from a private physician shows that he 
treated the Veteran for bronchiectasis.  He noted that the 
Veteran had a number of other health issues, including 
obstructive lung disease.  

December 2004 private medical records show that the Veteran 
had a computed tomography (CT) scan which showed that he had 
bronchiectasis in the right middle lobe and lingula, mild to 
moderate in degree, with infiltrate or parenchymal scar.  He 
was instructed to cease smoking.  In May 2006, the Veteran 
reported that he had noticed a slight increase in his cough, 
and that he had not been able to decrease his smoking.  He 
was diagnosed with moderate obstructive lung disease with 
intermittent bronchospasm and cigarette abuse.  

VA and private medical records show ongoing treatment for the 
Veteran's bronchiectasis.  

A January 2009 VA examination report shows that the Veteran 
reported that, after his treatment for cancer of the tonsil, 
he began having a mostly nonproductive cough and increased 
dyspnea on exertion.  He was found to have chronic 
obstructive lung disease, with moderate impairment of 
pulmonary function.  There was a small area of rocky ectasis 
in the right middle lobe of the lung.  The examiner noted 
that the skin report did not note whether this was a true 
saccular bronchiectasis or cylindrical bronchiectasis which 
can be simply a residual of chronic bronchitis.  He had 
required oxygen therapy when he was hospitalized in December 
2008 for pneumonia and exacerbation of his emphysema.  The 
examiner noted that the Veteran was a long time daily smoker 
but had quit three or four months prior to the examination.  
The Veteran was diagnosed with status post chemotherapy and 
radiation for squamous cell carcinoma of the left tonsil, 
chronic obstructive lung disease, localized bronchiectasis of 
the right middle lobe, essential hypertension and a history 
of renal insufficiency.  The examiner noted that 
bronchiectasis is a saccular dilatation of localized bronchi, 
which usually follows an episode of pneumonia sufficient to 
damage the walls of the bronchi and prevent them from 
returning to their normal cylindrical appearance.  It is 
usually associated with chronic cough, fairly, 
insignificantly productive in quantity and has a tendency to 
exacerbations in lung infections.  The examiner noted that 
the Veteran's symptoms were more consistent with simple 
chronic obstructive disease than with bronchiectasis in that 
he had a severe dyspnea upon exertion but little productive 
cough.  He had a long smoking history.  The examiner opined 
that it was unlikely that his small area bronchiectasis would 
be related to chemical exposure such as Agent Orange and 
highly unlikely that it is secondary to his chronic smoking 
history with probably repeated episodes of bronchitis.  The 
examiner noted that the Veteran's COPD and bronchiectasis 
have been clearly demonstrated, and that the Veteran had 
retired from the post office due to his back problems and not 
due to his respiratory symptoms.  At the time of the 
examination, the Veteran was oxygen dependent following an 
episode of pneumonia in December 2008.  

In a March 2009 VA addendum to the January 2009 report, the 
examiner noted that the Veteran had a small area of localized 
bronchiectasis in the right middle lobe, and that he had a 
history of exposure to Agent Orange and also shrapnel wounds 
in his chest.  The examiner also noted that the Veteran's 
shrapnel wounds required closed tube thoracotomy for drainage 
of a blood pleural effusion and that there was no evidence 
that the Veteran had any pulmonary infection associated with 
this injury.  The examination indicated that bronchiectasis 
required an infection in the bronchial tree or lung 
parenchyma.  For that reason, it was unlikely that exposure 
to Agent Orange which was not associated with significant 
respiratory infection would result in bronchiectasis.  The 
examiner indicated that it was also unlikely that an injury 
confined to the pleural space and not associated with overt 
pneumonia or bronchitis would result in bronchiectasis.  On 
the basis of this information, the examiner opined that it 
was unlikely that the Veteran's bronchiectasis was secondary 
either to Agent Orange exposure or to shrapnel wounds of the 
chest.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
bronchiectasis.  As noted above, the Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition which is not 
on the list shown in 38 C.F.R. § 3.309(e).  Bronchiectasis is 
not found on this list as being associated with herbicide 
exposure.

The Board notes that bronchiectasis is listed as one of the 
chronic diseased for which presumptive service connection is 
available in 38 C.F.R. § 3.309(a).  However, 38 C.F.R. 
§ 3.307(a)(3) requires that, with a few noted exceptions, 
chronic diseases must have manifested to a compensable degree 
within one year of separation from service.  In this case, 
there is no evidence that the Veteran's bronchiectasis 
manifested within a year of service. 

In addition, the January 2009 examiner, in his March 2009 
addendum, concluded that the Veteran's bronchiectasis is not 
related to herbicide exposure, and provided a thorough 
rationale, explaining that bronchiectasis required an 
infection in the bronchial tree or lung parenchyma, and that 
it was unlikely that Agent Orange exposure which was not 
associated with significant respiratory infection would 
result in bronchiectasis.  Similarly, the examiner also 
opined that the Veteran's bronchiectasis was not related to 
the shrapnel wound in his chest, since it is unlikely that an 
injury confined to the pleural space and not associated with 
overt pneumonia or bronchitis would result in bronchiectasis.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  There 
is no evidence that the Veteran's bronchiectasis began during 
or is related to his time on active duty.  While the 
Veteran's service treatment records show his chest injury, 
there is no treatment for or diagnosis of bronchiectasis 
until 2004, over 30 years after service.  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
such, service connection is not warranted for bronchiectasis 
on a direct basis.  38 C.F.R. § 3.303.

As noted, the Veteran has contended that his bronchiectasis 
is related to exposure to herbicides or to the shrapnel 
wounds in his chest; however, the Veteran, as a lay person, 
is not competent to render opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for bronchiectasis, including as due to 
herbicide exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


